internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-118390-02 cc psi b2 director sbse taxpayers' names taxpayers' address taxpayers' identification no years involved date of conference legend husband wife son trust farm date date year year year issue whether income of a testamentary_trust that is generated by farming activity and distributed by the trust to individuals who are both beneficiaries and trustees of the trust is considered net_earnings_from_self-employment to the individuals and subject_to self- employment_tax under sec_1402 of the internal_revenue_code conclusion the income of the trust that is derived from operations of the farm is not in itself considered net_earnings from self employment under sec_1402 of the internal_revenue_code for individuals who are both beneficiaries and trustees of the trust however to the extent that the distributions are payments for any services that these individuals are also providing to the trust as part of any trade_or_business of such individuals such amounts will generally be considered net_earnings from self- employment subject_to self-employment taxes a determination should be made whether the payments received by the individuals for any services they provided to the trust as part of a trade_or_business were reasonable and of sufficient amount facts according to the trust instrument and other information provided to us following the death of husband the trust became an irrevocable testamentary_trust the assets in the trust included the farm effective date the wife and the son were appointed primary trustees with equal trustee powers as co-trustees the wife and son are also the beneficiaries of the trust under a contract with the trust the son is paid a fee for managing the operations of the farm as part of his trade_or_business the wife is also paid a fee by the trust for maintaining records for the operations of the farm as part of her trade_or_business according to the trust document all decisions concerning the operations of the farm are made by both co-trustees upon the earlier of date or the death of wife the trust will terminate and distribute its assets to son if son dies prior to the trust’s termination the trust provides for contingent beneficiaries additionally if disputes arise among the trustees the trust provides for an arbitration trustee defined as a third trustee who is not involved in the day to day operation of trust to settle the disputes since the inception of the trust form_1041 u s income_tax return for estates and trusts has been filed annually on behalf of the trust the wife and son each annually filed their separate form_1040 u s individual_income_tax_return when wife and son receive their individual income distributions from the trust as beneficiaries of the trust the trust distributions are shown on form_1041 and each beneficiary reports the amount of the distribution received on their respective form_1040 return self- employment contributions act seca_tax is not reported on the distributions to the beneficiaries however the son includes and reports the management fees he receives for operating the farm as being subject_to seca and the wife includes and reports the fees she receives for maintaining the records of the farm as being subject_to seca the years that are under examination are year year and year law and analysis sec_1402 generally defines net_earnings from self- employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member with certain exceptions that are not applicable here sec_1_1402_a_-2 of the income_tax regulations provides that a trade_or_business must be carried on by the individual either personally or through agents or employees the regulation further provides a ccordingly income derived from a trade_or_business carried on by an estate_or_trust is not included in determining the net_earnings_from_self-employment of the individual beneficiaries of such estate_or_trust when the employment-tax provisions were enacted the congressional committee reports provided the trade_or_business must be carried on by the individual either personally or through agents or employees in order for the income to be included in his net_earnings form self-employment accordingly gross_income derived by an individual from a trade_or_business carried on by him does not include income derived by a beneficiary from an estate_or_trust even though such income is derived from a trade_or_business carried on by the estate_or_trust s rep no 81st cong 2nd sess 1950-2c b the requirement that income for purposes of sec_1402 of the code must be from the trade_or_business carried on by the individual is illustrated in revrul_59_162 1959_1_cb_224 the example in the revenue_ruling involves distribution of an insurance renewal commission under the terms of a contract between the husband and his insurance_company following the death of the husband the insurance renewal commission earned by the husband would be paid to the wife although the insurance renewals would be net_earnings_from_self-employment for the husband the ruling found that the insurance renewals would not be considered net_earnings from self- employment for the widow because they were not derived by a trade_or_business carried on by her see also revrul_59_168 1959_1_cb_625 sec_1402 of the code and the regulations thereunder provide that income derived from a trade_or_business maintained by trust is not included in determining net_earnings_from_self-employment by the individual beneficiaries thus where a trade_or_business is carried on by a_trust and not an individual the income derived from property maintained by the trust would not be includible in determining the net_earnings_from_self-employment of an individual beneficiary unless there is basis for disregarding the trust for purposes of the code and finding that the net_earnings are actually derived from a trade_or_business maintained by the individual beneficiary sec_301_7701-4 of the procedure and administration regulations addresses ordinary trusts and provides that the term trust as used in the internal_revenue_code refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purpose of either protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts usually the beneficiaries of such a_trust do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries of such a_trust may be the persons who create it and it will be recognized as a_trust under the internal_revenue_code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 of the procedure and administration regulations addresses business trusts and provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit- making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the internal_revenue_code however the fact that the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 sec_301_7701-2 of the procedure and administration regulations provides that a business_entity includes any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code based solely on the facts submitted and the representations made we conclude that upon the death of husband the trust became an irrevocable_trust that is considered a_trust under sec_301_7701-4 and not a business_trust under sec_301_7701-4 see 86_tc_1207 wife and son were paid_by the trust for services that they each performed for the trust as part of his or her trade_or_business income that wife and son received from the trust as beneficiaries is separate from any payments wife and son should receive for the performance of services as part of a trade_or_business on behalf of the trust as an owner of the farm although we have found that the trust qualifies as a_trust under sec_301_7701-4 there could be an issue of whether the wife and son received adequate payments for the services they performed for the trust as part of a trade_or_business in this regard we suggest that a determination be made as to whether the wife and son received payments that were reasonable and of sufficient amount for services they provided on behalf of the trust as part of a trade_or_business caveat a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
